DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. See: MPEP 608.02(b).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-33 and 35 are objected to because of the following informalities:
Claim 1 recites “the engine” in each of line 4, line 5 and line 16, which should be amended in each instance to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of the claim.
Claim 1 should be amended to remove the dashes at the beginning of lines 9 and 12 for grammar and clarity.
Claims 2-24 are dependent from claim 1 and each recite in line 1 or in lines 1-2 one of “An internal combustion engine according to claim 1” or “An internal combustion engine according to [a claim which depends from claim 1],” which should be amended in each instance to instead recite --[[An]] The internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 2 recites “the engine” in lines 1-2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 5 should be amended to remove the dashes at the beginning of line 4 for grammar and clarity.
Claim 5 should be amended to end with a period [e.g., see: MPEP 608.01(m)].
Claim 10 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 11 recites “the engine” in lines 2-3, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 12 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 12 recites “gas feeding device” in line 2, which should be amended to instead recite --the gas feeding device-- for consistency and proper antecedent basis with “a gas feeding device” in line 12 of claim 1.
Claim 12 recites “in first mode” in lines 3-4, which should be amended to instead recite --in the first mode-- for consistency and proper antecedent basis with “a first mode” in line 3 of the claim.
Claim 12 recites “in second mode” in line 5, which should be amended to instead recite --in the second mode-- for consistency and proper antecedent basis with “a second mode” in line 3 of the claim.
Claim 13 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion
Claim 14 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 25 recites “the engine” in each of line 2, line 5, line 6 and line 11, which should be amended in each instance to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 1 of the claim.
Claim 25 should be amended to include a comma immediately after “connected to the intake system” and immediately before “characterized in that” in line 12 for grammar and clarity.
Claim 25 should be amended to remove the dashes at the beginning of lines 14, 17, 20, 22 and 24 for grammar and clarity.
Claim 25 recites “Operating” in line 14, which should be amended to instead recite --operating-- for grammar and clarity.
Claim 25 recites “Operating” in line 17, which should be amended to instead recite --operating-- for grammar and clarity.
Claim 25 recites “Operating” in line 20, which should be amended to instead recite --operating-- for grammar and clarity.
Claim 25 recites “Configuring” in line 22, which should be amended to instead recite --configuring-- for grammar and clarity.
Claim 25 recites “Operating” in line 24, which should be amended to instead recite --operating
Claim 26 should be amended to remove the dash at the beginning of line 4 for grammar and clarity.
Claim 31 recites “the engine” in line 5, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 1 of claim 25.
Claims 27-30 are dependent from claim 26 and each recite in line 1 or in lines 1-2 one of “An internal combustion engine according to claim 1” or “An internal combustion engine according to [a claim which depends from claim 1],” which should be amended in each instance to instead recite --[[An]] The internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Claim 27 should be amended to remove the dash at the beginning of line 3 for grammar and clarity.
Claim 27 recites “below desired speed” in line 6, which appears to be a misstating of --below a desired speed--.
Claim 28 should be amended to remove the dash at the beginning of line 3 for grammar and clarity.
Claim 29 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “an internal combustion engine” in line 1 of claim 25.
Claim 31 recites “the engine” in line 2, which should be amended to instead recite --the internal combustion engine-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of the claim.
Claim 32 recites “for performing the steps according to claim 25” in lines 1-2, which should be amended to instead recite --for performing the steps of the method
Claim 33 recites “for performing the steps according to claim 25” in lines 2-3, which should be amended to instead recite --for performing the steps of the method according to claim 25-- for consistency and proper antecedent basis with “A method” in line 1 of claim 25.
Claim 35 recites “an internal combustion engine according to claim 1” in lines 1-2, which should be amended to instead recite --the internal combustion engine according to claim 1-- for consistency and proper antecedent basis with “An internal combustion engine” in line 1 of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “intake system” in claims 1-35, “exhaust system” in claims 1-35, “pressure charging system” in claims 1-18, 20-22 and 24-35, “valve actuation device” in claims 1-35, “EGR drive unit” in claims 7, 8, 10-14 and 25-35, “gas re-directing system” in claims 13-14 and 28, “variable valve actuation system” in claim 15, “fully variable valve lift system,” in claim 15, and “control unit” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “EGR system” in claims 1-35, “gas feeding device” in claims 1-35, “pressure charging system” in claims 19 and 23, and “EGR drive unit” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claims each recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.
Also, claims 32 and 33 each recite “program code means,” which has been interpreted under 35 U.S.C. 112(f), because it uses “means” term coupled with functional language without reciting sufficient structure to achieve the function. Claim 34 recites a “control unit,” which, as discussed in detail above with respect to the Claim Interpretations section of this Office action, has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function. As discussed in detail below with respect to the rejections of claims 32-34 under 35 U.S.C. 112(b), “program code means” and “control unit” have each been found to be indefinite based on failure of the specification to disclose corresponding structure, material or acts that perform the entire claimed function. In this instance, it appears that inadequate written description has been provided to support the full scope of the claims. The principle function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description requirement of section 35 U.S.C. 112(a). See: MPEP 2181_IV.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-35, the claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1 recites “the intake valves” in line 10. Claim 1 previously introduces “one or more intake valves” in line 3, which indicates that the claimed internal combustion engine either includes a single intake valve or a plurality of intake valves. In the case where the claimed internal combustion engine includes a single intake valve, it is unclear what exactly would be meant by “the intake valves” in line 10.
Claim 1 recites “the pressure in the intake system” in lines 13-14; however, the claim does not appear to previously introduce “a pressure in the intake system” such that it is unclear what exactly is meant by “the pressure in the intake system.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the pressure in the exhaust system” in line 14; however, the claim does not appear to previously introduce “a pressure in the exhaust system” such that it is unclear what exactly is meant by “the pressure in the exhaust system.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-24 and 35 are dependent from claim 1, such that claims 2-24 and 35 also include the indefinite subject matter recited by claim 1, such that claims 2-24 and 35 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 4 recites “the EGR system includes an exhaust gas cooler arranged upstream and/or downstream the gas feeding device” in lines 2-3; however, it is unclear how exactly an exhaust gas cooler would be arranged upstream and downstream the gas feeding device in the EGR system.

Claim 5 recites “the gas feeding device is configured for pressurising the EGR system as follows: - ΔP gas feeding device = (P Intake System - P Exhaust System) + ΔP EGR system” in lines 2-4; however, the claim phrase “- AP gas feeding device = (P Intake System - P Exhaust System) + AP EGR system” is entirely defined by undefined terminology (i.e., “ΔP gas feeding device,” “P Intake System,” “P Exhaust System” and “ΔP EGR system”), such that it is unclear what exactly is meant by “the gas feeding device is configured for pressurising the EGR system as follows: - ΔP gas feeding device = (P Intake System - P Exhaust System) + ΔP EGR system.”

Claim 10 recites “an energy reservoir such as a battery of a capacitor” in line 3; however, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the alternatively-recited optional features following the phrase “such as” have not been interpreted as necessarily further limiting the claim.

Claim 12 recites “and, in second mode, supplying pressure to the pressure charging system” in lines 5-6; however, it is unclear what exactly is meant by “supplying pressure to the pressure charging system” in the context of the claim.
Claims 13 and 14 are dependent from claim 12, such that claims 13 and 14 also include the indefinite subject matter recited by claim 12, such that claims 13 and 14 are also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 15 recites “the intake valves” in lines 2-3. Claim 15 is dependent from claim 1, and claim 1 previously introduces “one or more intake valves” in line 3, which indicates that the claimed internal combustion engine either includes a single intake valve or a plurality of intake valves. In the case where the claimed internal combustion engine includes a single intake valve, it is unclear what exactly would be meant by “the intake valves” in lines 2-3 of claim 15.
Claim 15 recites “a variable valve actuation device such as a variable camshaft or a fully variable valve lift system” in lines 3-4; however, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the alternatively-recited optional features following the phrase “such as” have not been interpreted as necessarily further limiting the claim.

Claim 16 recites “the intake valves” in line 3. Claim 16 is dependent from claim 1, and claim 1 previously introduces “one or more intake valves” in line 3, which indicates 
Claim 16 recites “the range of 580 CAD to 680 CAD, preferably the range of 600 CAD to 650 CAD” in lines 3-4; however, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “the range of 580 CAD to 680 CAD,” and the claim also recites “the range of 600 CAD to 650 CAD,” which is the narrower statement of the range/limitation. Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the alternatively-recited optional features following the phrase “preferably” have not been interpreted as necessarily further limiting the claim.
Additionally, it is unclear what exactly is meant by the term “CAD” in the claim.

Claim 17 recites “the intake valves” in line 3. Claim 17 is dependent from claim 1, and claim 1 previously introduces “one or more intake valves” in line 3, which indicates 
Claim 17 recites “the range of 500 CAD to 560 CAD, preferably the range of 520 CAD to 550 CAD” in lines 3-4; however, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Also, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “the range of 500 CAD to 560 CAD,” and the claim also recites “the range of 520 CAD to 550 CAD,” which is the narrower statement of the range/limitation. Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the alternatively-recited optional features following the phrase “preferably” have not been interpreted as necessarily further limiting the claim.
Additionally, it is unclear what exactly is meant by the term “CAD” in the claim.

Claim 18 recites “an intake pressure in the intake system” in line 3. Claim 18 is dependent from claim 1, and claim 1 recites “the pressure in the intake system” in lines 
Claim 18 recites “a pressure in the exhaust system” in lines 3-4. Claim 18 is dependent from claim 1, and claim 1 recites “the pressure in the exhaust system” in line 14. Specifically, it is unclear whether “a pressure in the exhaust system” in lines 3-4 of claim 18 is intended to be the same as or different from “the pressure in the exhaust system” in line 14 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 19 recites “the pressure charging system comprises a pressure charger in the form of a single turbocharger, a twin turbocharger system, a variable geometry turbine or a turbo-compound and/or an electrically or mechanically driven blower or compressor or a turbocharger and a turbo compound unit arranged downstream the turbocharger” in lines 2-5; however, it is completely unclear what exactly is meant by “a variable geometry turbine or a turbo-compound and/or an electrically or mechanically driven blower or compressor or a turbocharger and a turbo compound unit arranged downstream the turbocharger” in this claim phrase, as the exact meaning of “a variable geometry turbine or a turbo-compound and/or an electrically or mechanically driven blower or compressor or a turbocharger and a turbo compound unit arranged downstream the turbocharger” is incompressible.

Claim 25 recites “the pressure in the intake system” in lines 14-15; however, the claim does not appear to previously introduce “a pressure in the intake system” such that it is unclear what exactly is meant by “the pressure in the intake system.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 25 recites “the pressure in the exhaust system” in line 15; however, the claim does not appear to previously introduce “a pressure in the exhaust system” such that it is unclear what exactly is meant by “the pressure in the exhaust system.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
The term “substantially similar” in the alternatively-recited process step “Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system” in lines 14-15 of claim 25 is a relative term which renders the claim indefinite.  The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear exactly how one having ordinary skill in the art would be able to accurately and consistently ascertain whether a pressure in an intake system, that is not similar to (and merely close to) a pressure in an exhaust system, is “substantially similar” to the pressure in the exhaust system. Also, it is unclear what exactly is meant by “under such conditions that…,” given that “the pressure in the intake system exceeds […] the pressure in the exhaust system”” and “the pressure in the intake system […] is substantially similar to the pressure in the exhaust system” are recited in the alternative by virtue of inclusion of “or” in line 15 of the claim. Put differently, the phrase “under such conditions that…” appears to indicate that the internal combustion engine is operated by the “Operating…” step of lines 14-15 under more than one condition, but, given that “the pressure in the intake system exceeds […] the pressure in the exhaust system”” and “the pressure in the intake system […] is substantially similar to the pressure in the exhaust system” are recited in the alternative by virtue of inclusion of “or” in line 15 of the claim, it is unclear what additional condition(s), if any, are intended to be included by “conditions.” 
Claim 25 recites “branched off exhaust gas” in lines 17-18. Claim 25 previously introduces “exhaust gas branched off” in line 9. Specifically, it is unclear whether “branched off exhaust gas” in lines 17-18 is intended to be the same as or different from “exhaust gas branched off” in line 9. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 25 recites “Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output” in lines 22-23; however, it is unclear what exactly is meant by “Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device.”
Claim 25 recites “a power output” in the last line of the claim. Claim 25 previously introduces “a power output” in line 23. Specifically, it is unclear whether “a power output” in the last line of the claim is intended to be the same as or different from “a power output” in line 23. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 26-34 are dependent from claim 25, such that claims 26-34 also include the indefinite subject matter recited by claim 25, such that claims 26-34 

Claim 26 recites “an energy reservoir such as a battery of a capacitor” in line 4; however, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the alternatively-recited optional features following the phrase “such as” have not been interpreted as necessarily further limiting the claim.

Claim 28 recites “the EGR feed flow” in line 5. Claim 28 is dependent from claim 25 via claim 27; however, none of claims 25, 27 and 28 appears to previously introduce “an EGR feed flow,” such that it is unclear what exactly is meant by “the EGR feed flow.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 29 recites “the engine is the internal combustion engine” in line 2; however, it is unclear what exactly is intended by this claim phrase, as there is only one engine introduced by claim 25, of which claim 29 is dependent, and the engine introduced by claim 25 is introduced as “an internal combustion engine.” 

Claim 31 recites “An internal combustion engine according to, wherein the engine is configured to execute the method according to claim 25” in lines 1-3. Firstly, it is according to” in line 1, which appears to be an incomplete statement. 
Next, claim 31 is directed to an internal combustion engine. Lines 2-3 of claim 31 indicate that the claim includes “is configured to execute the method according to claim 25.” As best understood by the examiner, claim 31 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in lines 2-3 of the claim only to some particular features of claim 25, which is an open-ended claim (e.g., see: MPEP 2111.03). Therefore, claim 31 appears to attempt to present itself as a dependent claim by virtue of its reference to claim 25. However, a dependent claim must further limit the claim to which it refers, and it is unclear whether (and, if so, how) claim 31 actually accomplishes this requirement. Claim 25 recites “A method of improving efficiency of an internal combustion engine wherein the engine comprises a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves operated in accordance with late and/or early Miller-type valve timing, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine, an exhaust gas recirculation (EGR) system including a gas feeding device in the form of a displacement pump connected to an EGR drive unit, wherein the gas feeding device is configured to feed exhaust gas branched off from the exhaust system through an EGR conduit and, downstream the gas feeding device, feed the branched off exhaust gas into the intake system, the engine further comprising a pressure charging system connected to the intake system characterized in that the method includes the steps of: Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system, or Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output”; however, it is unclear whether claim 31 actually fully includes the method of claim 25 or whether claim 31 merely necessarily includes selected elements of the method of claim 25, such that claim 31 would not necessarily further limit the method of claim 25. Additionally, it is unclear whether the internal combustion engine of claim 31 would include elements of the preamble of the method of claim 25, or whether the internal combustion engine of claim 31 merely needs to be capable of performing, for example, the alternatively-recited set of steps “Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system” of the method of claim 25 (which appears to be entirely directed to Applicant-admitted prior art, e.g., see at least line 14 of page 1 – line 28 of page 3 of Applicant’s originally-filed specification), and, in the latter case, it is unclear whether the internal combustion engine would necessarily 

Claim 32 recites “said program” in line 2. Claim 32 is dependent from claim 25; however, neither claim appears to previously introduce “a program,” such that it is unclear what exactly is meant by “said program.” Claim 32 does, however, introduce each of “A computer program” in line 1 and “program code means” in line 1, and it is unclear whether “said program product” in line 2 is intended to refer to any one or more of “A computer readable medium” in line 1 and “program code means” in line 1, or whether “said program” in line 2 is intended to refer to something else. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Next, claim 32 is directed to a computer program. Lines 1-2 of claim 32 indicate that the claim includes “for performing the steps according to claim 25.” As best understood by the examiner, claim 32 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in lines 1-2 of the claim only to some particular features of claim 25, which is an open-ended claim (e.g., see: MPEP 2111.03). Therefore, claim 32 appears to attempt to present itself as a dependent claim by virtue of its reference to claim 25. However, a dependent claim must further limit the claim to which it refers, and it is unclear whether (and, if so, how) claim 32 actually accomplishes this requirement. Claim 25 recites “A method of improving efficiency of an internal combustion engine wherein the engine comprises a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves operated in accordance with late and/or early Miller-type valve timing, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine, an exhaust gas recirculation (EGR) system including a gas feeding device in the form of a displacement pump connected to an EGR drive unit, wherein the gas feeding device is configured to feed exhaust gas branched off from the exhaust system through an EGR conduit and, downstream the gas feeding device, feed the branched off exhaust gas into the intake system, the engine further comprising a pressure charging system connected to the intake system characterized in that the method includes the steps of: Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system, or Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output”; however, it is unclear whether claim 32 actually fully includes the method of claim 25 or whether claim 32 merely necessarily includes selected elements of the method of claim 25, such that claim 32 would not necessarily further limit the method of claim 25. Additionally, it is Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system” of the method of claim 25 (which appears to be entirely directed to Applicant-admitted prior art, e.g., see at least line 14 of page 1 – line 28 of page 3 of Applicant’s originally-filed specification). To overcome the rejection, the examiner suggests either redrafting the claim in proper independent (or dependent) form or cancelling the claim.
Also, claim 32 recites a “program code means,” which has been interpreted under 35 U.S.C. 112(f), because it uses “means” term coupled with functional language without reciting sufficient structure to achieve the function. However, Applicant’s originally-filed specification does not appear to link the functions of the “program code means” with disclosure of any particular structure, and no sufficiently detailed algorithms or equivalents appear to be disclosed or shown indicating how one would carry out the functions of the “program code means.” Programmed computer functions require disclosure of a computer programmed with an “algorithm” to perform the function. An algorithm is a step-by-step procedure for accomplishing a given result and can be expressed in various ways, e.g., a mathematical formula, in prose or as a flow chart. In addition, if an algorithm is not present, a determination must be made whether there is adequate written description under 35 U.S.C. 112(a). See MPEP 2161.01, MPEP 2181(IV). However, as noted above, Applicant’s originally-filed disclosure does not appear to provide sufficient disclosure of any algorithm(s) to perform the claimed function of the “program code means,” nor any structure to implement the “program code means, as Applicant’s originally-filed disclosure, at best, appears to merely restate the claimed function of the “program code means” without providing detailed disclosure of the procedure, or structure, by which the claimed function is actually performed, such that claim 32 is understood to be indefinite.

Claim 33 recites “said program product” in line 3. Claim 33 is dependent from claim 25; however, neither claim appears to previously introduce “a program product,” such that it is unclear what exactly is meant by “said program product.” Claim 33 does, however, introduce each of “A computer readable medium” in line 1, “a computer program” in line 1 and “program code means” in line 2, and it is unclear whether “said program product” in line 3 is intended to refer to any one or more of “A computer readable medium” in line 1, “a computer program” in line 1 and “program code means” in line 2, or whether “said program product” in line 3 is intended to refer to something else. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Next, claim 33 is directed to a computer readable medium. Lines 2-3 of claim 33 indicate that the claim includes “for performing the steps according to claim 25.” As best understood by the examiner, claim 33 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in lines 2-3 of the claim only to some particular features of claim 25, which is an open-ended claim (e.g., see: MPEP 2111.03). Therefore, claim 33 appears to attempt to A method of improving efficiency of an internal combustion engine wherein the engine comprises a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves operated in accordance with late and/or early Miller-type valve timing, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine, an exhaust gas recirculation (EGR) system including a gas feeding device in the form of a displacement pump connected to an EGR drive unit, wherein the gas feeding device is configured to feed exhaust gas branched off from the exhaust system through an EGR conduit and, downstream the gas feeding device, feed the branched off exhaust gas into the intake system, the engine further comprising a pressure charging system connected to the intake system characterized in that the method includes the steps of: Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system, or Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output”; however, it is unclear whether claim 33 actually fully includes the method of claim 25 or whether claim 33 merely necessarily includes selected elements of the method of claim 25, such that claim 33 would not necessarily further limit the method of claim 25. Additionally, it is unclear whether the computer readable medium of claim 33 would include elements of the preamble of the method of claim 25, or whether the computer readable medium of claim 33 merely needs to be capable of performing, for example, the alternatively-recited set of steps “Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system” of the method of claim 25 (which appears to be entirely directed to Applicant-admitted prior art, e.g., see at least line 14 of page 1 – line 28 of page 3 of Applicant’s originally-filed specification). To overcome the rejection, the examiner suggests either redrafting the claim in proper independent (or dependent) form or cancelling the claim.
Also, claim 33 recites a “program code means,” which has been interpreted under 35 U.S.C. 112(f), because it uses “means” term coupled with functional language without reciting sufficient structure to achieve the function. However, Applicant’s originally-filed specification does not appear to link the functions of the “program code means” with disclosure of any particular structure, and no sufficiently detailed algorithms or equivalents appear to be disclosed or shown indicating how one would carry out the functions of the “program code means.” Programmed computer functions require MPEP 2161.01, MPEP 2181(IV). However, as noted above, Applicant’s originally-filed disclosure does not appear to provide sufficient disclosure of any algorithm(s) to perform the claimed function of the “program code means,” nor any structure to implement the “program code means, as Applicant’s originally-filed disclosure, at best, appears to merely restate the claimed function of the “program code means” without providing detailed disclosure of the procedure, or structure, by which the claimed function is actually performed, such that claim 33 is understood to be indefinite.

Claim 34 is directed to a control unit. Lines 1-2 of claim 34 indicate that the claim includes “configured to perform the steps of the method according to claim 25.” As best understood by the examiner, claim 34 is not an independent claim, as it does not contain all the limitations necessarily to define the invention by virtue of the reference in lines 1-2 of the claim only to some particular features of claim 25, which is an open-ended claim (e.g., see: MPEP 2111.03). Therefore, claim 34 appears to attempt to present itself as a dependent claim by virtue of its reference to claim 25. However, a dependent claim must further limit the claim to which it refers, and it is unclear whether (and, if so, how) claim 34 actually accomplishes this requirement. Claim 25 recites “A method of improving efficiency of an internal combustion engine wherein the engine comprises a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves operated in accordance with late and/or early Miller-type valve timing, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine, an exhaust gas recirculation (EGR) system including a gas feeding device in the form of a displacement pump connected to an EGR drive unit, wherein the gas feeding device is configured to feed exhaust gas branched off from the exhaust system through an EGR conduit and, downstream the gas feeding device, feed the branched off exhaust gas into the intake system, the engine further comprising a pressure charging system connected to the intake system characterized in that the method includes the steps of: Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system, or Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output”; however, it is unclear whether claim 34 actually fully includes the method of claim 25 or whether claim 34 merely necessarily includes selected elements of the method of claim 25, such that Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system” of the method of claim 25 (which appears to be entirely directed to Applicant-admitted prior art, e.g., see at least line 14 of page 1 – line 28 of page 3 of Applicant’s originally-filed specification). To overcome the rejection, the examiner suggests either redrafting the claim in proper independent (or dependent) form or cancelling the claim.
Also, claim 34 recites a “control unit,” which, as discussed in detail above with respect to the Claim Interpretations section of this Office action, has been interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function. However, Applicant’s originally-filed specification does not appear to link the functions of the “control unit” with sufficient disclosure of particular structure, and no sufficiently detailed algorithms or equivalents appear to be disclosed or shown indicating how one would carry out the functions of the “control unit.” Programmed computer functions require disclosure of a computer programmed with an “algorithm” to perform the function. An algorithm is a step-by-step procedure for accomplishing a given result and can be expressed in various ways, e.g., a mathematical formula, in prose or as a flow MPEP 2161.01, MPEP 2181(IV). However, as noted above, Applicant’s originally-filed disclosure does not appear to provide sufficient disclosure of any algorithm(s) to perform the claimed function of the “control unit,” nor any sufficiently disclosed structure to implement the “control unit, as Applicant’s originally-filed disclosure, at best, appears to merely restate the claimed function of the “control unit” without providing detailed disclosure of the procedure, or sufficiently disclosed structure, by which the claimed function is actually performed, such that claim 34 is understood to be indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Specifically, it is unclear how claim 29 further limits claim 25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 32 is directed to “A computer program comprising program code means for performing the steps according to claim 25 when said program is run on a computer or on an ECU.” As best understood by the examiner, a claim to nothing more than a computer program (e.g., software) is a claim that is directed to a product that does not have a physical or tangible form (e.g., see: MPEP 2106.03_I), such that claim 32 is not directed to any of the statutory categories.
Claim 33 is directed to “A computer readable medium carrying a computer program comprising program code means for performing the steps according to claim 25 when said program product is ran on a computer.” As best understood by the examiner, a claim to a computer readable medium that can be, for example, a compact disc covers a non-statutory embodiment and is therefore directed to non-statutory subject matter (e.g., see: MPEP 2106.03_II), and a claim to nothing more than a computer program (e.g., software) is a claim that is directed to a product that does not have a physical or tangible form (e.g., see: MPEP 2106.03_I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4-7, 9, 15, 18-21, 24-27, 29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,435,166 to Sato et al. (hereinafter: “Sato”) in view of EP 2196659 A1 to Bernasconi et al. (hereinafter: “Bernasconi”).
With respect to claim 1, Sato teaches an internal combustion engine (apparent from at least Figs. 1 & 2) comprising a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine (apparent from at least Fig. 1), a pressure charging system (2) connected to the intake system and an exhaust gas recirculation (EGR) system (10) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (11), characterized in: the EGR system includes a gas feeding device (12, 14) configured to feed exhaust gas through the EGR conduit in modes of operation where the pressure in the intake system exceeds the pressure in the exhaust system (as depicted by at least Figs. 1 & 2 and as discussed by at least the Abstract), wherein the gas feeding device is a displacement pump (apparent from at least Figs. 1 & 2 in view of at least Col. 3, lines 54-55) and wherein the gas feeding device is arranged so that exhaust gas recirculating in the EGR system during operation of the engine passes the gas feeding (apparent from at least Fig. 1).
As discussed in detail above, Sato is understood to teach each and every one of the aforementioned limitations of the internal combustion engine of claim 1 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the internal combustion engine of Sato does not necessarily include a crankshaft and/or in such a case where Sato is not interpreted or relied upon to teach that the internal combustion engine includes a crankshaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to include a crankshaft as part of an internal combustion engine as means for performing conversion between reciprocating motion and rotational motion (e.g., for driving wheels of an automobile using reciprocation of an internal combustion engine). Therefore, even if Sato is not interpreted or relied upon to teach that the internal combustion engine includes a crankshaft, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato, if even necessary, to include a crankshaft.
Sato appears to lack a clear teaching as to whether the internal combustion engine includes a valve actuation device configured to allow for late or early closing of the intake valves in accordance with late or early Miller-type valve timing (because configured to allow for late closing of the intake valves and configured to allow for early closing of the intake valves are recited in the alternative, it is sufficient to address one of the claimed alternatives; because in accordance with late Miller-type valve timing and in accordance with early Miller-type valve timing are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Bernasconi teaches an analogous internal combustion engine (2; apparent from at least Fig. 2) including one or more intake valves, one or more exhaust valves, a valve actuation device configured to allow for late or early closing of the intake valves in accordance with late or early Miller-type valve timing (as discussed by at least ¶ 0026-0027, 0052, 0072 & 0080), an intake system (1, 19), an exhaust system (3, 5), a pressure charging system (10, 18) connected to the intake system, and an EGR system (26, 27, 28, 201, 202) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (201), where the EGR system includes a displacement pump (202) configured to feed exhaust gas through the EGR conduit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Bernasconi to include a valve actuation device configured to allow for late or early closing of the intake valves in accordance with late or early Miller-type valve timing because Bernasconi further teaches that use of later or early Miller-type valve timing beneficially provides efficiency improvements for operating an internal combustion engine.

With respect to claim 4, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR system includes an exhaust gas cooler (13) arranged upstream and/or downstream the gas feeding (apparent from at least Fig. 1; because arranged upstream the gas feeding device and arranged downstream the gas feeding device are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 5, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the gas feeding device is configured for pressurising the EGR system as follows: - ΔP gas feeding device = (P Intake System - P Exhaust System) + ΔP EGR system (apparent from at least Fig. 1).

With respect to claim 6, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the gas feeding device is of a Roots blower type having a pair of rotary members provided with meshing lobes (apparent from at least Figs. 1 & 2 in view of at least Col. 6, lines 25-27).

With respect to claim 7, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the gas feeding device is connected to an EGR drive unit (14).

With respect to claim 9, Sato modified supra teaches the internal combustion engine according to claim 7, wherein Sato further teaches that the EGR drive unit constitutes an electrical motor (14) or a mechanical drive connected to the crankshaft (because an electric motor and a mechanical drive connected to the crankshaft are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 15, Sato modified supra teaches the internal combustion engine according to claim 1, wherein the valve actuation device configured for operating the intake valves is a variable valve actuation device such as a variable camshaft or a fully variable valve lift system configured for individual valve actuation [as discussed in detail above with respect to claim 1; claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “such as a variable camshaft or a fully variable valve lift system configured for individual valve actuation” does not appear to necessarily further limit the internal combustion engine of claim 15 by virtue of inclusion of the “such as…”].

With respect to claim 18, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging system is configured for establishing an intake pressure in the intake system which is higher than a pressure in the exhaust system (apparent from at least the Abstract of Sato).

With respect to claim 19, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging system comprises a pressure charger in the form of a single turbocharger (2), a twin [because a single turbocharger, a twin turbocharger system, a variable geometry turbine, a turbo-compound, an electrically driven blower, a mechanically driven blower, compressor, or a turbocharger and a turbo compound unit arranged downstream the turbocharger are recited in the alternative (as best understood by the examiner), it is sufficient to address one of the claimed alternatives].

With respect to claim 20, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the EGR conduit is arranged to connect to the exhaust system at a first connection point and arranged to connect to the intake system at a second connection point and wherein the gas feeding device is arranged in the EGR conduit between said first and second connection points (apparent from at least Fig. 1).

With respect to claim 21, Sato modified supra teaches the internal combustion engine according to claim 7, wherein Sato further teaches that the gas feeding device is connected to the EGR drive unit via a rotatable drive connection (apparent from at least Figs. 1 & 2).

With respect to claim 24, Sato modified supra teaches the internal combustion engine according to claim 1, wherein Sato further teaches that the pressure charging (apparent from at least Fig. 1).

With respect to claim 25, Sato modified supra teaches a method of improving efficiency of an internal combustion engine wherein the engine comprises a crankshaft, one or more cylinders including a cylinder head, a piston, a combustion chamber, one or more intake valves operated in accordance with late and/or early Miller-type valve timing, one or more exhaust valves, an intake system configured for feeding intake air to the engine, an exhaust system configured for conveying exhaust gas away from the engine, an exhaust gas recirculation (EGR) system including a gas feeding device in the form of a displacement pump connected to an EGR drive unit, wherein the gas feeding device is configured to feed exhaust gas branched off from the exhaust system through an EGR conduit and, downstream the gas feeding device, feed the branched off exhaust gas into the intake system, the engine further comprising a pressure charging system connected to the intake system characterized in that the method includes the steps of: Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system (as discussed in detail above with respect to claims 1 and 7), or Operating the internal combustion  Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output (because Operating the internal combustion engine under such conditions that the pressure in the intake system exceeds or is substantially similar to the pressure in the exhaust system, and Operating the gas feeding device to pressurise and thereby supply branched off exhaust gas to the intake system and Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system, Configuring the EGR system and/or the EGR drive unit to be driven by the gas feeding device so as to generate a power output, Operating the engine so as to drive the gas feeding device by means of exhaust gas flowing from the exhaust system to the intake system and thereby operate the gas feeding device in an energy recovery mode where the EGR drive unit generates a power output are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 26, Sato modified supra teaches the method according to claim 25, wherein the method of operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system includes the step of: conveying the power output to an energy reservoir [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the claim phrase “wherein the method of operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system includes the step of: conveying the power output to an energy reservoir such as a battery or a capacitor or conveying the power output to the engine” does not necessarily further limit the method of claim 26 by virtue of the method of claim 25 specifying that “Operating the internal combustion engine under such conditions that the pressure in the exhaust system is higher than the pressure in the intake system,…” is an alternative (and, therefore, not required) process step]

With respect to claim 27, Sato modified supra teaches the method according to claim 25, wherein the method includes the step of: in operating conditions wherein the pressure in the exhaust system is lower than the pressure in the intake system, or in operating conditions wherein a turbine of the pressure charging system operates below desired speed, operating the EGR system in an at least partially reversed mode such that the gas feeding device supplies pressure to the pressure charging system (as discussed in detail above with respect to at least claims 1, 12 and 25; because in operating conditions wherein the pressure in the exhaust system is lower than the pressure in the intake system and in operating conditions wherein a turbine of the pressure charging system operates below desired speed are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 29, Sato modified supra teaches the method according to claim 25, wherein the engine is the internal combustion engine (as discussed in detail above with respect to claim 25).

With respect to claim 31, Sato modified supra teaches an internal combustion engine according to, wherein the engine is configured to execute the method according to claim 25 (as discussed in detail above with respect to claim 25).

With respect to claim 35, Sato modified supra teaches the internal combustion engine according to claim 1 (as discussed in detail above with respect to claim 1). Although Sato appears to lack a clear teaching as to whether the internal combustion engine is included by a vehicle, Bernasconi further teaches a vehicle including the analogous internal combustion engine for driving the vehicle (as discussed by at least ¶ 0001 of Bernasconi). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Bernasconi such that the internal combustion engine is part of a vehicle to provide means for driving the vehicle.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, and in view of U.S. Patent Application Publication No. 2007/0220885 to Turner et al. (hereinafter: “Turner”).
With respect to claim 2, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato appears to lack a clear teaching as to whether the engine further includes an EGR bypass conduit arranged to bypass the gas feeding device.
Turner teaches an analogous internal combustion engine (apparent from Figs. 1 or 2), including an EGR bypass conduit arranged to bypass a gas feeding device configured to feed exhaust gas through an EGR conduit (as depicted by at least Figs. 1 or 2 and as discussed by at least ¶ 0014-0017 & 0024-0026, based on adjustment of a control valve 35, EGR is controlled to either in a first path flow through a turbine 40 or a second path bypassing the turbine 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Turner to include an EGR bypass conduit arranged to bypass the gas feeding device, via an EGR valve for controlling flow of gas in the EGR system, because Turner further teaches that such structure beneficially enables optionally bypassing the gas feeding device whenever desired during operation of the internal combustion engine.

With respect to claim 3, Sato modified supra teaches the internal combustion engine according to claim 1, wherein the EGR system includes an EGR valve configured for controlling flow of gas in the EGR system (as discussed in detail above with respect to claim 2, and as depicted by at least Figs. 1 or 2 of Turner).

Claims 8, 10-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, and in view of U.S. Patent Application Publication No. 2019/0128195 to Lee (hereinafter: “Lee”).
With respect to claim 8, Sato modified supra teaches the internal combustion engine according to claim 7; however, Sato appears to lack a clear teaching as to whether the EGR drive unit is configured to be driven by the gas feeding device to generate a power output.
Lee teaches an analogous internal combustion engine (apparent from at least Figs. 1-4 in view of at least ¶ 0025) including an intake system (e.g., 10, 34, 36, 40, 42, 44) configured for feeding intake air to the engine (apparent from at least Figs. 2-4), an exhaust system (e.g., 20, 22, 24, 32) configured for conveying exhaust gas away from the engine (apparent from at least Figs. 2-4), a pressure charging system (30) connected to the intake system, and an EGR system (e.g., 50, 60, 70, 72, 80, 82, 84) arranged to feed branched off exhaust gas from the exhaust system to the intake system via an EGR conduit (e.g., 80) and including a displacement pump (50) configured to feed exhaust gas through the EGR conduit (apparent from at least Fig. 4), where the displacement pump is connected to an EGR drive unit that is configured to be driven by the displacement pump to generate a power output, with the energy of the (as depicted by at least Fig. 3 in view of at least ¶ 0007, 0010, 0017, 0019, 0028-0029, 0032, 0045 & 0052-0054). Lee further teaches arranging the displacement pump in a third branch line (84), the third branch line connecting a first branch line (80) and a second branch line (82), where each of the first branch line and the second branch line connects the exhaust system and the intake system (apparent from at least Figs. 1-4), where a pair of valves (70, 72) are selectively controlled to switch between different operating modes, including a first operating mode in which intake air is supercharged using the displacement pump (as depicted by at least Fig. 2), a second operating mode in which exhaust gas flows in reverse through the displacement pump and is supplied to the pressure charging system (as depicted by at least Fig. 3), and a third operating mode in which exhaust gas is supercharged through the displacement pump as cooled EGR (as depicted by at least Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Lee such that the EGR drive unit is configured to be driven by the gas feeding device to generate a power output, including to transfer the energy of the generated power output to a battery, because Lee further teaches that such operation beneficially recharges a battery, including a battery used to power the gas feeding device, at times including when supercharging and EGR are not required to be performed, using the energy of exhaust gas in the exhaust system. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the 

With respect to claim 10, Sato modified supra teaches the internal combustion engine according to claim 7, wherein Sato further teaches that the EGR drive unit is configured for transferring energy to the engine or to an energy reservoir such as a battery or a capacitor [as discussed in detail above with respect to claim 8; because transferring energy to the engine and transferring energy to an energy reservoir are recited in the alternative, it is sufficient to address one of the claimed alternatives; claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “such as a battery or a capacitor” does not appear to necessarily further limit the internal combustion engine of claim 10 by virtue of inclusion of the “such as…”].

With respect to claim 11, Sato modified supra teaches the internal combustion engine according to claim 8, wherein the power output from the EGR drive unit is used for operating the engine in a compound mode (as discussed in detail above with respect to claims 8 and 10).

With respect to claim 12, Sato modified supra teaches the internal combustion engine according to claim 8, wherein the engine, gas feeding device and the EGR drive unit are configured for operation in a first mode and in a second mode wherein, in first mode, the gas feeding device and the EGR drive unit are configured for feeding exhaust gas into the intake system by pressurising the exhaust gas, and, in second mode, supplying pressure to the pressure charging system (apparent from at least Figs. 1, 2 & 5-7 of Sato; also, apparent from at least Figs. 2-4 of Lee).

With respect to claim 13, Sato modified supra teaches the internal combustion engine according to claim 12, wherein the engine further includes a gas re-directing system configured for conveying gas pressurised by the gas feeding device to the pressure charging system (apparent from at least Figs. 1 & 2 in view of at least Figs. 5-7 of Sato; also, apparent from at least Figs. 2-4 of Lee).

With respect to claim 14, Sato modified supra teaches the internal combustion engine according to claim 13, wherein the engine further includes one or more flow control valves operative to control the flow of gas in the gas re-directing system (apparent from at least Figs. 1 & 2 in view of at least Figs. 5-7 of Sato, and as depicted by at least Figs. 2-4 of Lee; it is understood that modifying Sato with the teachings of Lee, as discussed in detail above with respect to claim 8, would necessitate use of valves 24, 70, 72 in order to redirect exhaust gas through the gas feeding device in the third branch line connecting the first branch line and the second branch line to exhaust gas turbine 2b of the pressure charging system when performing the reverse rotation of the gas feeding device).

With respect to claim 28, Sato modified supra teaches the method according to claim 27, wherein the method includes the step of: operating a re-directing system configured to re-direct flow of exhaust gas from the gas feeding device to the turbine by operating valves in the re-directing system to close the EGR feed flow and opening any valves to the pressure charging system (as discussed in detail above with respect to claims 12-14).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, and in view of DE 102017102346 A1 to Kapus (hereinafter: “Kapus”).
With respect to claim 16, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato and Bernasconi appear to lack a clear teaching as to whether the valve actuation device is configured or controlled to keep the intake valves open until the crankshaft reaches the range of 580 CAD to 680 CAD, preferably the range of 600 CAD to 650 CAD [claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “preferably the range of 600 CAD to 650 CAD” does not appear to necessarily further limit the internal combustion engine of claim 16 by virtue of inclusion of the “preferably…”; because configured to and controlled to are recited in the alternative, it is sufficient to address one of the claimed alternatives].
Kapus teaches an analogous internal combustion engine, including, for example, control to keep intake valves open until a crankshaft reaches a range of 580 CAD to 680 CAD in accordance with late Miller-type valve timing (apparent from at least Fig. 6 in view of at least ¶ 0024 & 0046-0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Kapus to include control keeping the intake valves open until the crankshaft reaches the range of 580 CAD to 680 CAD to provide a particular closing timing for the intake valves, as compared to an unspecific closing timing, for the purpose of carrying out the late Miller-type valve timing. Therefore, it is also understood that the teachings of Bernasconi and Kapus would come together in modification of Sato to form the invention of claim 16.

With respect to claim 17, Sato modified supra teaches the internal combustion engine according to claim 1; however, Sato and Bernasconi appear to lack a clear teaching as to whether the valve actuation device is configured or controlled to keep the intake valves open until the crankshaft reaches the range of 500 CAD to 560 CAD, preferably the range of 520 CAD to 550 CAD [claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “preferably the range of 520 CAD to 550 CAD” does not appear to necessarily further limit the internal combustion engine of claim 17 by virtue of inclusion of the “preferably…”; because configured to and controlled to are recited in the alternative, it is sufficient to address one of the claimed alternatives].
Kapus teaches an analogous internal combustion engine, including, for example, control to keep intake valves open until a crankshaft reaches a range of 500 CAD to 560 CAD in accordance with early Miller-type valve timing (apparent from at least Fig. 6 in view of at least ¶ 0024 & 0046-0050).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Kapus to include control keeping the intake valves open until the crankshaft reaches the range of 500 CAD to 560 CAD to provide a particular closing timing for the intake valves, as compared to an unspecific closing timing, for the purpose of carrying out the early Miller-type valve timing. Therefore, it is also understood that the teachings of Bernasconi and Kapus would come together in modification of Sato to form the invention of claim 17.

Claims 22, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, and in view of U.S. Patent No. 6,363,721 to Prenninger et al. (hereinafter: “Prenninger”).
With respect to claim 22, Sato modified supra teaches the internal combustion engine according to claim 21, wherein the rotatable drive connection comprises a first shaft member connected to the EGR drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected (for example, as discussed by at least Col. 12, lines 6-22 in view of at least Fig. 1); however, Sato appears to lack a clear teaching as to whether the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft and exhaust gas is fed through the EGR conduit.
Prenninger teaches an analogous internal combustion engine (apparent from at least Fig. 2), including a gas feeding device (5) connected to each of a first EGR drive unit (15) and a second EGR drive unit (crankshaft, as discussed by at least Col. 3, line 64 – Col. 4, line 5), where the gas feeding device is connected to the second EGR drive unit via a rotatable drive connection including a first shaft member connected to the second EGR drive unit and a second shaft member connected to the gas feeding device, wherein the first and second shaft members are connected via a freewheel mechanism configured to allow the second shaft member to rotate at a higher speed than the first shaft member in an operation mode where the first shaft member forms a driving shaft and the second shaft member forms a driven shaft and exhaust gas is fed through the EGR conduit (apparent from at least Fig. 2 in view of at least Col. 3, line 64 – Col. 4, line 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the internal combustion engine of Sato with the teachings of Prenninger to configure the clutch connection between the first and second shaft members to include a freewheel mechanism configured to allow the second shaft 

With respect to claim 23, Sato modified supra teaches the internal combustion engine according to claim 22, wherein the freewheel mechanism is provided with a locking function configured to rotationally lock the first and second shaft members to each other (as discussed in detail above with respect to claim 22).

With respect to claim 30, Sato modified supra teaches the method according to claim 25, wherein the method comprises the step of locking or unlocking a freewheel mechanism arranged in a rotatable drive connection between the gas feeding device and the EGR drive unit (as discussed in detail above with respect to claims 22 and 23; because locking and unlocking are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Sato in view of Bernasconi, and in view of U.S. Patent Application Publication No. 2013/0080034 to Chi et al. (hereinafter: “Chi”).
With respect to claim 32, Sato modified supra teaches a computer program comprising program code means for performing the steps according to claim 25 when said program is run on a computer or on an ECU [in view of at least Figs. 1-7 and at least Col. 6, line 57- Col. 7, line 3 & Col. 7, line 19 – Col. 9, line 29 of Sato it is understood that the method of claim 25, as discussed in detail above with respect to claim 25, is performed by programming of the engine controller 8 and the EGR controller 17 (e.g., “computer readable medium” or “control unit,” together)].
As discussed in detail above, Sato is understood to teach each and every process step performed by the method of claim 25 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Sato does not fully teach a computer program comprising program code means for performing the steps according to claim 25 when said program is run on a computer or on an ECU and/or in such a case where Sato is not interpreted or relied upon to teach a computer program comprising program code means for performing the steps according to claim 25 when said program is run on a computer or on an ECU, it is also noted that Chi teaches a computer program comprising program code means for performing (apparent from at least Fig. 1 in view of at least ¶ 0034-0036).
Therefore, even if Sato is not interpreted or relied upon to fully teach a computer program comprising program code means for performing the steps according to claim 25 when said program is run on a computer or on an ECU, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the computer program of Sato with the teachings of Chi, if even necessary, such that the computer program is on a single controller (or control unit or computer) instead of on a pair of connected controllers (or control units or computers) because implementing a computer program as computer program code means run on a single controller in place of computer program code means run on a pair of connected controllers would perform at least substantially the same results as the computer program code means run on a pair of connected controllers, and it is understood that such a modification would merely amount to a simple substitution of one known element (computer program code means run on a single controller) for another (computer program code means run on a pair of connected controllers) to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 33, Sato modified supra teaches a computer readable medium carrying a computer program comprising program code means for performing the steps according to claim 25 when said program product is ran on a computer (as discussed in detail above with respect to claims 25 and 32).

With respect to claim 34, Sato modified supra teaches a control unit configured to perform the steps of the method according to claim 25 (as discussed in detail above with respect to claims 25, 32 and 33).

Double Patenting
Claims 1-19, 25-29 and 31-35 of this application are patentably indistinct from corresponding ones of claims 1-28 of Application No. 17/256,498. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747